723 P.2d 266 (1986)
STATE of Oklahoma, ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
Samuel Thomas COLEMAN, Jr., Respondent.
S.C.B.D. No. 3143.
Supreme Court of Oklahoma.
March 25, 1986.

ORDER
This matter comes on for hearing on Complainant's application for an Order approving Respondent's Resignation Pending Disciplinary Proceedings.
THIS COURT FINDS:
1. On the 21st day of February, 1986, Respondent executed his Resignation from membership in the Oklahoma Bar Association, pending disciplinary proceedings, effective February 21, 1986.
2. Respondent's Resignation reflects that it was freely and voluntarily rendered; he was not subject to coercion or duress; and he is fully aware of the consequences of submitting his resignation.
3. Respondent is aware there is presently pending an investigation into, or proceedings involving, allegations that there exists grounds for discipline, to wit: a conviction of the crime of bribery of public official or witness in violation of 18 U.S.C. § 201(e) in the United States District Court for the Northern District of Oklahoma.
4. Respondent's Resignation Pending Disciplinary Proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 1981 Ch. 1, App. 1-A, and the same should be approved.
IT IS THEREFORE ORDERED that Respondent's Resignation Pending Disciplinary Proceedings be, and the same is hereby APPROVED, effective February 21, 1986.
IT IS FURTHER ORDERED that Respondent's name be stricken from the roll of attorneys and Respondent may make no Application for Reinstatement to membership in the Oklahoma Bar Association prior to the lapse of five (5) years from the effective date hereof and that Respondent pay costs in the amount of $592.20 within thirty (30) days from the date hereof.
All the Justices concur.